DETAILED ACTION

Response to Amendment
The Amendment filed 04/12/2022 has been entered.  Claims 21-29 and 31-40 remain pending in the application.  Claims 1-20 and 30 have been canceled.  New claim 41 has been added.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Premkumar et al. (US 5775403 A).  
Regarding claim 21, Premkumar teaches MMCs having a high volume fraction of aggregate (column 2, lines 10-16).  Premkumar teaches that “the term "partial sintering" is used herein to mean heating the formed agglomeration of powder particles to a temperature, between approximately 1650° and 2000° C. in a substantially inert atmosphere, sufficient to begin the sintering process without creating a substantial portion of closed porosity” (which reads upon “sintered preform including a microstructure having a plurality of sintered preform voids”, as recited in the instant claim; column 3, lines 33-40).  Premkumar teaches that “the phrases "preform" or "porous preform" are used herein to mean a formed agglomeration of reinforcement material or aggregate which is manufactured with at least one surface boundary which essentially defines a boundary for infiltrating liquid-phase metal” (which reads upon “preform”, as recited in the instant claim; column 3, lines 41-52).  Premkumar teaches that “materials for the reinforcement, in addition to the SiC of this invention, may include carbon, graphite, silicon nitride, boron carbide, tungsten, molybdenum, boron nitride, beryllium” (which reads upon “a beryllium-containing composite comprising, a three-dimensional porous beryllium-containing”, as recited in the instant claim; column 3, lines 53-65).  Premkumar teaches that “the preform may be bonded by sintering treatment” (which reads upon “sintered preform”, as recited in the instant claim; column 5, lines 1-6).  Premkumar teaches that “heating means are provided in the fill chamber and in the dies to assure that the molten metal does not solidify until the reinforcing aggregate has been completely infiltrated” (which reads upon “and an infiltrating metal matrix disposed within the plurality of sintered preform voids”, as recited in the instant claim; column 5, lines 32-53).  
Regarding claims 25-26, Premkumar teaches the composite of claim 21 as stated above.  Premkumar teaches that “aluminum alloys are a preferred material for the matrix” (column 5, lines 24-30).  Premkumar teaches that “other matrix materials may be used, one example being essentially pure aluminum” (column 5, lines 24-30).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 21-23, 25-26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1), in view of Gardner (US 4,554,218 A).  
Regarding claim 21, Briselden teaches “a porous greenbody preform having a porosity of about 30% to about 70%, and contacting the porous greenbody with a molten material for impregnating the porous greenbody preform” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in instant claim 21; which reads upon “including a microstructure having a plurality of preform voids, and wherein the infiltrating metal matrix is disposed within the plurality of preform voids”, as recited in the instant claim; paragraph [0009]).  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium” (which reads upon “a beryllium-containing composite, a beryllium-containing preform”, as recited in the instant claim; paragraph [0016]).  Briselden teaches that “molten metal … infiltrate[s] the porous greenbody to yield a metal-impregnated greenbody” (which reads upon “and an infiltrating metal matrix”, as recited in the instant claim; paragraph [0009]).  Briselden teaches that the greenbody may be fired such as in a vacuum furnace (which reads upon “sintered preform”, as recited in the instant claim; paragraph [0033]).  
Briselden teaches that the article may be sintered (paragraph [0057]).  Briselden teaches that the porous greenbody is placed in contact with powdered metal to form an assembly that is heated to a temperature sufficient to melt the metal so as to cause molten metal to infiltrate the porous greenbody to yield a metal-impregnated greenbody (paragraph [0009]).  Briselden is silent regarding first sintering preform and then infiltrating the sintered preform.
Gardner is similarly concerned with infiltrated powdered metal composite articles (title, see certificate of correction).  Gardner teaches that after sintering of the green molded article, the powdered first and second metals and carbonaceous residue form a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform 131 (column 13, lines 30-41).  Gardner teaches that the skeletal preform made by the above heat fugitive binder method will have minimal closed porosity (column 13, lines 42-46).  Gardner teaches that the major portion of the void space in such a preform will represent connected porosity and that only connected porosity can be filled by molten infiltrant (which reads upon “including a microstructure having a plurality of sintered preform voids”; column 13, lines 42-46).  Gardner teaches that the preform is next infiltrated with the infiltrant (column 13, lines 47-50).  Gardner teaches that the resulting infiltrated molded article is substantially void-free, i.e., it has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase (column 14, lines 58-66).  Gardner teaches that essentially the only uninfiltrated space in such an infiltrated article is the closed porosity of the original preform, and that the connected porosity of the original preform is essentially completely occupied by the infiltrant (which reads upon “disposed within the plurality of sintered preform voids”; column 14, lines 58-66).  Gardner teaches that shrinkage in the articles of this invention is minimized in spite of the large amount of volume diffusion occurring during infiltration (column 11, lines 10-48).  Gardner teaches that the skeletal structure formed by the second metal is insensitive to the erosive and corrosive action of the infiltrant, and the spacing between individual granules of first metal remains constant, because part of the narrow band or link of second metal between granules of first metal is not in contact with the infiltrant and does not undergo further diffusion (column 11, lines 10-48).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a light sintering step to create a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform, followed by infiltration, as taught by Gardner to produce an article which has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase and which displays minimal shrinkage.  
Regarding claims 22-23 and 41, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (which reads upon “wherein the three-dimensional porous beryllium-containing preform includes beryllium and at least one of nickel, aluminum, alloys thereof, or combinations thereof”, as recited in the instant claim; paragraph [0016]; pure beryllium is taught, which reads on claims 23 and 41).  
Regarding claims 25-26, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals which may be used [for infiltration] include but are not limited to Si, Al, Ti, Ni, Cu, Cr, Bi, Au, Ag, Ta, Sn, Zn, Zr, W, Fe, alloys of Si, Al, and Ti such as brass, as well as Fe—Ni—Cr alloys such as 304, 310, and 330 stainless steel, and Inconel, and mixtures thereof” (which reads upon “wherein the infiltrating metal matrix is aluminum”, as recited in the instant claims; paragraph [0030]).  

Claims 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (US 20150361825 A1), in view of Gardner (US 4,554,218 A).  
Regarding claims 21, 25, and 27, Amini teaches “make a porous preform comprising a MAX phase material” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in the instant claim; paragraph [0038]).  Amini teaches that “the MAX phase material typically has the formula Mn+1AXn, where M is a transition metal, A is an A-group element, X is carbon (C), nitrogen (N) or both, and n=1-3” (paragraph [0027]).  Amini teaches that “the A-Group elements include the alkaline earth elements (Beryllium, Magnesium, Calcium, Strontium, Barium and Radium)” (which reads upon “a beryllium-containing composite, a beryllium-containing preform”, as recited in the instant claim; paragraph [0027]).  Amini teaches to “submerge the preform into a bath of a molten metal such as Magnesium, allowing the molten metal to infiltrate into the pores of the MAX phase preform to achieve a fully dense MAXMET composite structure, and that this step may be repeated as needed” (which reads upon “an infiltrating metal matrix”, as recited in instant claim 21; which reads upon “wherein the infiltrating metal matrix is magnesium”, as recited in instant claims 25 and 27; which reads upon “wherein the preform includes a microstructure having a plurality of preform voids, and wherein the infiltrating metal matrix is disposed within the plurality of preform voids”, as recited in instant claim 30; paragraph [0039]).  
Amini teaches “mixing elemental powders of metallic phase elements with a MAX phase material, and then sintering the mixture by, for example, pressured or pressureless sintering” (which reads upon “a sintered preform”, as recited in the instant claim; paragraph [0027]).  Amini is silent regarding first sintering preform and then infiltrating the sintered preform.
Gardner is similarly concerned with infiltrated powdered metal composite articles (title, see certificate of correction).  Gardner teaches that after sintering of the green molded article, the powdered first and second metals and carbonaceous residue form a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform 131 (column 13, lines 30-41).  Gardner teaches that the skeletal preform made by the above heat fugitive binder method will have minimal closed porosity (column 13, lines 42-46).  Gardner teaches that the major portion of the void space in such a preform will represent connected porosity and that only connected porosity can be filled by molten infiltrant (which reads upon “including a microstructure having a plurality of sintered preform voids”; column 13, lines 42-46).  Gardner teaches that the preform is next infiltrated with the infiltrant (column 13, lines 47-50).  Gardner teaches that the resulting infiltrated molded article is substantially void-free, i.e., it has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase (column 14, lines 58-66).  Gardner teaches that essentially the only uninfiltrated space in such an infiltrated article is the closed porosity of the original preform, and that the connected porosity of the original preform is essentially completely occupied by the infiltrant (which reads upon “disposed within the plurality of sintered preform voids”; column 14, lines 58-66).  Gardner teaches that shrinkage in the articles of this invention is minimized in spite of the large amount of volume diffusion occurring during infiltration (column 11, lines 10-48).  Gardner teaches that the skeletal structure formed by the second metal is insensitive to the erosive and corrosive action of the infiltrant, and the spacing between individual granules of first metal remains constant, because part of the narrow band or link of second metal between granules of first metal is not in contact with the infiltrant and does not undergo further diffusion (column 11, lines 10-48).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a light sintering step to create a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform, followed by infiltration, as taught by Gardner to produce an article which has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase and which displays minimal shrinkage.  

Claims 24, 28-29, 31-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) and Gardner (US 4,554,218 A), as applied to claim 21 above, and further in view of Speer et al. Applications of an aluminum–beryllium composite for structural aerospace components, Engineering Failure Analysis, Volume 11, Issue 6, pp. 895-902, 2004, from IDS.  
Regarding claims 24 and 28-29, modified Briselden teaches the composite of claim 21 as stated above.  
Briselden teaches that the build materials can be a mixture of beryllium and aluminum, however Briselden is silent regarding the specific composition of the alloy (paragraph [0016]).  
Regarding the specific composition of the alloy, it would have been necessary and obvious to look to the prior art for exemplary amounts of beryllium and aluminum used in engineering alloys. Speer provides this teaching showing that the most common composition of AlBeMet has the designation AM162 and contains 62% beryllium and 38% aluminum by weight (p. 896).  Speer teaches that AM162 has a specific modulus that outperforms traditional aerospace alloys, making it an excellent candidate to reduce weight and dramatically increase the performance of stiffness-driven components (p. 896).  Speer teaches that besides its low density and high modulus, AlBeMet AM162 has additional properties that make it well suited for aerospace applications (p. 896).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the alloy of the prior art, and adjusting and varying the composition, such as within the claimed ranges, as taught by Speer, motivated by the desire to form a conventional alloy using known and tested amounts of beryllium and aluminum suitable for engineering applications, such as aerospace applications.  
Regarding claims 31-35 and 39-40, modified Briselden teaches the composition of claims 21 and 29 as stated above.  Regarding the claimed properties, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP § 2112.01 II.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See MPEP § 2112.01 I.  

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) and Gardner (US 4,554,218 A), as applied to claim 21 above, and further in view of Peterman et al. (US 5660886 A).
Regarding claims 36-38, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (paragraph [0016]; build materials may be an alloy of beryllium and titanium).  
Briselden is silent regarding finishing operations.  
Peterman is similarly concerned with titanium and titanium alloys (column 1, lines 6-11).  Peterman teaches that “important metals of construction for such structures may be steels, nickel based superalloys, titanium, and titanium alloys, herein referred to as metal substrates” (column 1, lines 13-23).  Peterman teaches that “the affinity of titanium for oxygen poses a serious limitation on the use of titanium and most titanium alloys, in high temperature applications” (column 1, lines 24-33).  Peterman teaches that “diffusion of aluminum to the underlying metal substrate seriously limits the protective ability of aluminide coatings because the loss of aluminum allows other oxides to form, and furthermore, this diffusion of Al into the substrate is accompanied by the formation of new intermetallic compounds which are deleterious to the mechanical properties of the system” (column 1, lines 49-65).  Peterman teaches that “aluminum (Al) was deposited onto the nickel-boron coating to a depth of 17.8 micrometers, using sputter deposition, thus forming a duplex coating and the sample was annealed at 630° C. for two minutes in a tube furnace with flowing argon which had undergone repeated evacuation and argon-purging cycles” (column 5, lines 45-55).  Peterman teaches that “in addition to the Al and Ni+B layers there are intervening layers of NiAl3 and Ni+2 Al3, and that boron does not interdiffuse with the aluminum and, even at this low temperature, we have found that boron begins to block diffusion pathways between the coating (Al and Ni) and the titanium alloy substrate” (column 5, lines 56-67).    
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective coating of aluminum to the composite of Briselden, as taught by Peterman to protect the titanium from oxygen at elevated temperatures.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733